Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Amir H. Roubvogel on 11/22/2021.
The application has been amended as follows:

1.  (Canceled). 

2.  (Currently amended). The method of claim [[1]] 6, further comprising, responsive to input indicating that the user has selected the live version:
storing the generated live version as an additional report snapshot in the electronic storage device; and
storing, in the electronic storage device, an indication of the time at which the additional report snapshot was generated.

3.  (Currently amended). The method of claim [[1]] 6, further comprising, periodically:
generating an additional snapshot of the report, wherein the additional report snapshot represents an additional version of the report at a given point in time; and


4.  (Currently amended). The method of claim [[1]] 6, further comprising:
determining whether any previously stored report snapshots are of an age that exceeds a predetermined threshold age; and
responsive to a previously stored report snapshot being of an age that exceeds the predetermined threshold age, automatically deleting the stored report snapshot from the electronic storage device.

5.  (Currently amended). The method of claim [[1]] 6, further comprising:
determining whether the number of previously stored report snapshots corresponding to a particular report exceeds a predetermined threshold number; and
responsive to the number of previously stored report snapshots corresponding to a particular report exceeding the predetermined threshold number, automatically deleting at least one of the stored report snapshots from the electronic storage device.

6.  (Previously presented).  A computer-implemented method for generating and presenting reports, comprising:
receiving, via an input device, a user request for a report;
determining an estimated time to generate a live version of the report; 
comparing the determined estimated time to a predetermined threshold time; 
responsive to the comparison indicating that the determined estimated time exceeds the predetermined threshold time:
displaying, on an output device, a request that the user select between the live version of the report and at least one previously stored report snapshot;
receiving, via the input device, input from the user indicating the user’s selection between the live version and the at least one previously stored report snapshot;
responsive to the input indicating that the user has selected the live version:
retrieving data for generation of the live version of the report;
generating the live version of the report using the retrieved data; and
on the output device, outputting the generated live version of the report; and
responsive to the input indicating that the user has selected the at least one previously stored report snapshot:
retrieving, from an electronic storage device, the at least one selected previously stored report snapshot; and
on the output device, outputting the at least one retrieved previously stored report snapshot; and

retrieving data for generation of the live version of the report;
generating the live version of the report using the retrieved data; and
outputting the generated live version of the report.

7.  (Currently amended). The method of claim [[1]] 6, further comprising:
subsequently to receiving the user request for the report, determining whether at least one report snapshot is available for the requested report;
and wherein the steps of displaying the request that the user select between the live version of the report and at least one previously stored report snapshot, and receiving input indicating the user’s selection, are performed responsive to a determination that at least one report snapshot is available for the requested report.

8.  (Currently amended). The method of claim [[1]] 6, further comprising:
subsequently to receiving the user request for the report, determining whether at least one report snapshot of an age less than a predetermined threshold age is available for the requested report;
and wherein the steps of displaying the request that the user select between the live version of the report and at least one previously stored report snapshot, and receiving input indicating the user’s selection, are performed responsive to a determination that at least one report snapshot of an age less than a predetermined threshold age is available for the requested report.

9.  (Currently amended). The method of claim [[1]] 6, wherein:
displaying the request that the user select between the live version of the report and at least one previously stored report snapshot comprises displaying a request that the user select between the live version of the report and a plurality of previously stored report snapshots; and
receiving input from the user indicating the user’s selection between the live version and the at least one previously stored report snapshot comprises receiving input from the user indicating the user’s selection between the live version and a particular one of the plurality of previously stored report snapshots.

10.  (Previously presented). The method of claim 9, wherein displaying the request that the user select between the live version of the report and the plurality of previously stored report snapshots comprises outputting an indication of the time at which each of the previously stored report snapshots was generated.

11.  (Currently amended). The method of claim [[1]] 6, wherein displaying the request that the user select between the live version of the report and at least one previously stored report snapshot comprises displaying a menu comprising a selection 

12.  (Currently amended). The method of claim [[1]] 6, wherein:
the steps of receiving the user request for the report, displaying the request that the user select between the live version and the at least one previously stored report snapshot, receiving input from the user indicating the user’s selection, outputting the generated live version, and outputting the retrieved previously stored report snapshot are performed on at least one client device; and
the steps of generating at least one snapshot of the report, retrieving data for generation of the live version of the report, generating the live version of the report, and retrieving the selected previously stored report snapshot are performed on at least one server. 

13.  (Currently amended). The method of claim [[1]] 6, wherein:
the steps of receiving the user request for the report, displaying the request that the user select between the live version and the at least one previously stored report snapshot, receiving input from the user indicating the user’s selection, outputting the generated live version, and outputting the retrieved previously stored report snapshot are performed on at least one client device; 
the step of retrieving data for generation of the live version of the report is performed on a database server;
the step of generating the live version of the report is performed on a report generation module; and
the step of retrieving the selected previously stored report snapshot is performed on an application server. 

14.  (Original). The method of claim [[1]] 6, wherein:
the step of outputting the generated live version of the report comprises transmitting the generated live version of the report from an application server to a client for presentation to the user on the client; and
the step of outputting the retrieved previously stored report snapshot comprises transmitting the retrieved report snapshot from an application server to a client for presentation to the user on the client.

15.  (Currently amended). The method of claim [[1]] 6, wherein generating at least one snapshot of a report comprises generating at least one report snapshot in response to a request for a report from a second user other than the requesting user.

16.  (Canceled). 

17.  (Currently amended). The non-transitory computer-readable medium of claim [[16]] 21, further comprising instructions stored thereon, that when executed by 
causing the electronic storage device to store the generated live version as an additional report snapshot; and
causing the electronic storage device to store an indication of the time at which the additional report snapshot was generated.

18.  (Currently amended). The non-transitory computer-readable medium of claim [[16]] 21, further comprising instructions stored thereon, that when executed by one or more processors, perform the steps of, periodically:
generating an additional snapshot of the report, wherein the additional report snapshot represents an additional version of the report at a given point in time; and
causing the storage device to store the generated additional report snapshot and an indication of the time at which the additional report snapshot was generated.

19.  (Currently amended). The non-transitory computer-readable medium of claim [[16]] 21, further comprising instructions stored thereon, that when executed by one or more processors, perform the steps of:
determining whether any previously stored report snapshots are of an age that exceeds a predetermined threshold age; and
responsive to a previously stored report snapshot being of an age that exceeds the predetermined threshold age, automatically causing the electronic storage device to delete the stored report snapshot.

20.  (Currently amended). The non-transitory computer-readable medium of claim [[16]] 21, further comprising instructions stored thereon, that when executed by one or more processors, perform the steps of:
determining whether the number of previously stored report snapshots corresponding to a particular report exceeds a predetermined threshold number; and
responsive to the number of previously stored report snapshots corresponding to a particular report exceeding a predetermined threshold number, automatically causing the electronic storage device to delete at least one of the stored report snapshots.

21.  (Previously presented).  A non-transitory computer-readable medium for generating and presenting reports, comprising instructions stored thereon, that when executed by one or more processors, perform the steps of:
causing an input device to receive a user request for a report;
determining an estimated time to generate a live version of the report; 
comparing the determined estimated time to a predetermined threshold time;
responsive to the comparison indicating that the determined estimated time exceeds the predetermined threshold time:

causing the input device to receiving input from the user indicating the user’s selection between the live version and the at least one previously stored report snapshot;
responsive to the input indicating that the user has selected the live version:
retrieving data for generation of the live version of the report;
generating the live version of the report using the retrieved data; and
causing the output device to output the generated live version of the report; and
responsive to the input indicating that the user has selected the at least one previously stored report snapshot:
retrieving, from an electronic storage device, the at least one selected previously stored report snapshot; and
causing the output device to output the at least one retrieved previously stored report snapshot; and
responsive to the comparison indicating that the determined estimated time does not exceed the predetermined threshold time:
retrieving data for generation of the live version of the report;
generating the live version of the report using the retrieved data; and
causing the output device to output the generated live version of the report.

22.  (Currently amended). The non-transitory computer-readable medium of claim [[16]] 21, further comprising instructions stored thereon, that when executed by one or more processors, perform the steps of:
subsequently to receiving the user request for the report, determining whether at least one report snapshot is available for the requested report;
and wherein causing the output device to display the request that the user select between the live version of the report and at least one previously stored report snapshot, and causing the input device to receive input indicating the user’s selection, are performed responsive to a determination that at least one report snapshot is available for the requested report.

23.  (Currently amended). The non-transitory computer-readable medium of claim [[16]] 21, further comprising instructions stored thereon, that when executed by one or more processors, perform the step of:
subsequently to receiving the user request for the report, determining whether at least one report snapshot of an age less than a predetermined threshold age is available for the requested report;


24.  (Currently amended). The non-transitory computer-readable medium of claim [[16]] 21, wherein:
causing the output device to display the request that the user select between the live version of the report and at least one previously stored report snapshot comprises causing the output device to display the request that the user select between the live version of the report and a plurality of previously stored report snapshots; and
causing the output device to display the request that the user select between the live version of the report and at least one previously stored report snapshot comprises causing the input device to receive the user’s selection between the live version and a particular one of the plurality of previously stored report snapshots. 

25.  (Previously presented). The non-transitory computer-readable medium of claim 24, wherein causing the output device to display the request that the user select between the live version of the report and a plurality of previously stored report snapshots comprises causing the output device to output the age of each of the previously stored report snapshots.

26.  (Currently amended). The non-transitory computer-readable medium of claim [[16]] 21, wherein causing the output device to display the request that the user select between the live version of the report and at least one previously stored report snapshot comprises causing the output device to display a menu comprising a selection for the live version of the report and a selection for each previously stored report snapshot.

27.  (Canceled). 

28.  (Currently amended). The system of claim [[27]] 32, wherein the electronic storage device is further configured to, responsive to the user selecting the live version:
store the generated live version as an additional report snapshot; and
store an indication of the time at which the additional report snapshot was generated.

29.  (Currently amended). The system of claim [[27]] 32, wherein: 
the processor is configured to periodically generate an additional snapshot of the report, wherein the additional report snapshot represents an additional version of the report at a given point in time, the system further comprising: and


30.  (Currently amended). The system of claim [[27]] 32, wherein the processor is further configured to:
determine whether any previously stored report snapshots are of an age that exceeds a predetermined threshold age; and
responsive to a previously stored report snapshot being of an age that exceeds the predetermined threshold age, automatically cause the electronic storage device to delete the stored report snapshot.

31.  (Currently amended). The system of claim [[27]] 32, wherein the processor is further configured to:
determine whether the number of previously stored report snapshots corresponding to a particular report exceeds a predetermined threshold number; and
responsive to the number of previously stored report snapshots corresponding to a particular report exceeding the predetermined threshold number, automatically cause the storage device to delete at least one of the stored report snapshots.

32.  (Previously presented).  A system for generating and presenting reports, comprising:
an input device, configured to receive a user request for a report;
an output device;
an electronic storage device, configured to store at least one report snapshot, wherein each report snapshot represents a version of the report based on data that is current at a given point in time;
a processor, communicatively coupled to the input device, the output device, and the electronic storage device, configured to: 
determine an estimated time to generate a live version of the report; 
compare the determined estimated time to a predetermined threshold time; 
responsive to the comparison indicating that the determined estimated time exceeds the predetermined threshold time:
cause the output device to display a request that the user select between the live version of the report and at least one previously stored report snapshot stored on the electronic storage device;
cause the input device to receive input from the user indicating the user’s selection between the live version and the at least one previously stored report snapshot;
responsive to the input indicating that the user has selected the live version:

generate the live version of the report using the retrieved data; and
cause the output device to output the generated live version of the report; and
responsive to the input indicating that the user has selected the at least one previously stored report snapshot:
retrieve, from the electronic storage device, the at least one selected previously stored report snapshot; and
cause the output device to output the at least one retrieved previously stored report snapshot; and
responsive to the comparison indicating that the determined estimated time does not exceed the predetermined threshold time:
retrieve data for generation of the live version of the report;
generate the live version of the report using the retrieved data; and
cause the output device to output the generated live version of the report.

33.  (Currently amended). The system of claim [[27]] 32, wherein the processor is further configured to:
subsequently to the input device receiving the user request for the report, determine whether at least one report is available for the requested report; and
responsive to a determination that at least one report snapshot is available for the requested report, cause the output device to display the request that the user select between the live version of the report and at least one previously stored report snapshot, and cause the input device to receive the user’s selection.

34.  (Currently amended). The system of claim [[27]] 32, wherein the processor is further configured to:
subsequently to the input device receiving the user request for the report, determine whether at least one report snapshot of an age less than a predetermined threshold age is available for the requested report; and
responsive to a determination that at least one report snapshot of an age less than a predetermined threshold age is available for the requested report, cause the output device to display the request that the user select between the live version of the report and at least one previously stored report snapshot, and cause the input device to receive the user’s selection.

35.  (Currently amended). The system of claim [[27]] 32, wherein:

receiving input from the user indicating the user’s selection between the live version and the at least one previously stored report snapshot comprises receiving input from the user indicating the user’s selection between the live version and a particular one of the plurality of previously stored report snapshots. 

36.  (Previously presented). The system of claim 35, wherein displaying the request that the user select between the live version of the report and the plurality of previously stored report snapshots comprises outputting an indication of the time at which each of the previously stored report snapshots was generated.

37.  (Currently amended). The system of claim [[27]] 32, wherein displaying the request that the user select between the live version of the report and at least one previously stored report snapshot comprises displaying a menu comprising a selection for the live version of the report and a selection for each previously stored report snapshot.


Allowable Subject Matter
Reasons for Allowance
Claims 2-15, 17-26 and 28-37 are allowed.
The following is an examiner’s statement of reason of allowance.  Examiner’s updated search results as well as examiner's amendment in view of interview overcame the prior art of record found before hence the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Ryes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Amresh Singh/
Primary Examiner, Art Unit 2159